DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims
	Claims 15-17 and 19-21 are allowed. 
Claim 1-14 were directed to an invention non-elected with traverse in the reply filed on 4/16/2021 and are hereby cancelled via Examiner’s Amendment (authorized by John T. Lomenick on 8/15/2022).
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with JOHN T. LOMENICK on 08/04/2022 and 8/15/2022.
The application has been amended as follows:
1-14.	(Canceled) 
15.	(Currently Amended) A method of privacy user classification, the method comprising:
	consuming media content via an attention application of a client device to yield a user classification, the user classification being local to the attention application of the client device that includes one or more processors;
	receiving a catalog of ads at the attention application, the catalog of ads including a plurality of ads classified according to a taxonomy;
	matching, via the one or more processors of the client device, an ad from the catalog of ads at the attention application based at least in part on the user classification;
	displaying, via the attention application of the client device, the ad from the catalog of ads at the attention application to a user associated with the user classification;
	creating, via the one or more processors of the client device, a pool of blinded tokens;
	proving attention to the ad from the catalog paid by the user with a zero-knowledge proof, that does not reveal an identity of the user, by transmitting, from the client device, a blinded token from the pool of blinded tokens to a token service, the blinded token including a cryptographic key present in the catalog of ads; and
	receiving, at the client device and from the token service in response to transmitting the blinded token, an uncashed receipt, the uncashed receipt being the blinded token from the pool of blinded tokens, signed by the token service if the token service validates presence of the cryptographic key that was present in the catalog of ads.
17.	(Currently Amended) The method of claim 16, further comprising:
	determining, via the one or more processors of the client device, an output of consuming media content that is not available to yield the user classification.
20.	(Currently Amended) The method of claim 16, further comprising:
	receiving, at the attention application of the client device, a reward of a digital asset, an amount of the reward being based on attention paid to the ad from the catalog.
21.	(Currently Amended) The method of claim 15, wherein the received uncashed receipt that is signed by the token service supports receipt, at a digital asset wallet of the attention application, of a digital asset reward from the token service.


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The Examiner was unable to find prior art that teaches the limitations within a reasonable amount of references that would be reasonably combined.  In particular, no prior art was found for the limitation proving attention to the ad from the catalog paid by the user with a zero-knowledge proof, that does not reveal an identity of the user, by transmitting a blinded token from the pool of blinded tokens to a token service, the blinded token including a cryptographic key present in the catalog of ads, in combination with the additional limitations as claimed. The closest art of record was reference Kashyap.  However, while Kashyap featured the encryption of an advertisement report using a public key (see at least Paras. [0026], [0031], [0038], and [0043]), Kashyap does not disclose that the public key is an actual part of the advertisement report itself as disclosed in the claims of the instant invention (also see Para. [0059] of specification, and Paras. [0063] and [0065] of incorporated application 16/435808).
In regards to 101, the claims were not found to be drawn towards a judicial exception since they featured cryptographical elements that are rooted in computer technology.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE G ROBINSON whose telephone number is (571)272-9261. The examiner can normally be reached Monday - Thursday, 6:00 - 3:30 EST; Friday 6:00-10:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYLE G ROBINSON/Examiner, Art Unit 3681                                                                                                                                                                                                        
/HAJIME ROJAS/Supervisory Patent Examiner, Art Unit 3681